DETAILED ACTION
Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Claim interpretation set forth in the previous office action. 
Response to Arguments
Applicant's arguments filed 1 November 2021 have been fully considered but they are not persuasive. 
The Applicant first argues, “Regarding currently canceled claims 5-6, the Office Action concedes that Winner, Dosho, and Izawa fail to teach or suggest at least “a second storage unit configured to store the information on the target trajectory” and introduces lyoda (US Publication No. 20160364921 and hereinafter “lyoda”) to allegedly cure the deficiencies of Winner, Dosho, and Izawa. (see, e.g., Office Action pages 16-18). lyoda, however, fails to cure the deficiencies of Winner, Dosho, and Izawa.”
The Examiner respectfully contends that merely making argument on a prior art does not teach certain claim element without proper reasoning is not persuasive. The Examiner notes that to argue a prior art does not teach certain claim element, there should be an explanation of how the prior art fails to teach the claim elements. The current argument does not teach such a reasoning hence, it is not persuasive.

The Applicant further argues, “Further, regarding independent claim 1, in a case where it is predicted that the vehicle is about to stop, the post-stop target trajectory after the vehicle stops is generated on the basis of the target trajectory before the vehicle stops. Additionally, it is possible to appropriately control a steering angle when the vehicle starts after the vehicle stops 
The Examiner respectfully contends that this argument also fails to present the reason of how the prior art’s teaching does not match with claim elements. The Examiner notes that to argue a prior art does not teach certain claim element, there should be an explanation of how the prior art fails to teach the claim elements. The current argument does not teach such a reasoning hence, it is not persuasive.

The Applicant further argues, “Claim 3 stands rejected under 35 U.S.C. § 103 over Winner in view of Dosho, Izawa and Gartner (US Publication No. 20100010701 and hereinafter "Gartner"). This rejection is traversed for at least the following reason: Winner, Dosho, Izawa, and Gartner, taken alone or in combination, fail to teach or suggest every element recited in claim 3.”
The Examiner respectfully contends that this argument also fails to present the reason of how the prior art’s teaching does not match with claim elements. The Examiner notes that to argue a prior art does not teach certain claim element, there should be an explanation of how the prior art fails to teach the claim elements. The current argument does not teach such a reasoning hence, it is not persuasive.


The Examiner respectfully notes that since claim 5 – 6 are cancelled by the Applicant, all the argument and rejection for the claims 5 and 6 are moot as argued by the Applicant.


/IG T AN/Primary Examiner, Art Unit 3662